 

Exhibit 10.24

 

First LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 18, 2013 (the “First Loan Modification Closing
Date”), by and among MIDCAP FINANCIAL SBIC, LP, a Delaware limited partnership
(“MidCap”), as administrative agent (the “Agent”), (b) the Lenders party hereto,
including, without limitation, MidCap and SILICON VALLEY BANK, a California
Corporation (“SVB”), each a “Lender”, and collectively the “Lenders”, and (c)
CHIMERIX, INC., a Delaware corporation (“Borrower”).

 

1.          DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Borrower is
indebted to the Lenders pursuant to a loan arrangement dated as of January 27,
2012, evidenced by, among other documents, a certain Loan and Security Agreement
dated as of January 27, 2012, among Borrower, Agent and the Lenders (the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

 

2.          DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured
by the Collateral as described in the Loan Agreement. Hereinafter, the Loan
Agreement, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

 

3.          DESCRIPTION OF CHANGE IN TERMS.

 

A.           Modifications to Loan Agreement.

 

1.The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.6(a) thereof:

 

“(a)          Maintain its, its Subsidiaries’, and its Parent’s operating,
depository and securities accounts with SVB and SVB’s Affiliates, which accounts
shall represent at least ninety percent (90.0%) of the dollar value of
Borrower’s and such Subsidiaries’ and Parent’s accounts at all financial
institutions.”

 

and inserting in lieu thereof the following:

 

“(a)          Maintain its, its Subsidiaries’, and its Parent’s operating,
depository and securities accounts with SVB and SVB’s Affiliates, which accounts
shall represent at least fifty percent (50.0%) of the dollar value of Borrower’s
and such Subsidiaries’ and Parent’s accounts at all financial institutions.”

 

2.The Loan Agreement shall be amended by deleting the following text appearing
as Section 8.2(a) thereof:

 

“(a)          Borrower fails or neglects to perform any obligation in Sections
6.1(a) (with respect to Borrower’s maintenance of legal existence set forth in
first sentence only), 6.2, 6.4, 6.5, 6.6, or 6.9, or violates any covenant in
Section 7; or”

 

and inserting in lieu thereof the following:

 

“(a)          Borrower fails or neglects to perform any obligation in (x)
Section 6.6(a) with respect to the percentage required to be maintained with SVB
and SVB’s Affiliates, and such failure is not cured within three (3) Business
Days after Borrower’s knowledge thereof, or (y) any of Sections 6.1(a) (with
respect to Borrower’s maintenance of legal existence set forth in first sentence
only), 6.2, 6.4, 6.5, 6.6 (other than as set forth in clause (x) above), or 6.9,
or violates any covenant in Section 7; or”

 

 

 

  

4.          FEES & EXPENSES. Borrower shall reimburse Agent and the Lenders for
all legal fees and out-of pocket expenses incurred in connection with this Loan
Modification Agreement.

 

5.          RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms,
and reaffirms all terms and conditions of all security or other collateral
granted to Agent, for the ratable benefit of the Lenders, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

 

6.          PERFECTION CERTIFICATE. Borrower hereby agrees to deliver, within
thirty (30) days following the date hereof, an update to the terms and
disclosures contained in Borrower’s Perfection Certificate dated as of December
22, 2011.

 

7.          NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Agent
and/or the Lenders with respect to the Obligations, or otherwise, and that if
Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Agent and/or the Lenders, whether known or unknown, at law
or in equity, all of them are hereby expressly WAIVED and Borrower hereby
RELEASES Agent and/or the Lenders from any liability thereunder.

 

8.          REPRESENTATIONS AND WARRANTIES. To induce Agent and the Lenders to
enter into this Loan Modification Agreement, Borrower does hereby warrant,
represent and covenant to Agent and the Lenders that, after giving effect to
this Loan Modification Agreement, (i) each representation or warranty of
Borrower set forth in the Loan Agreement is hereby restated and reaffirmed as
true and correct in all material respects on and as of the date of this Loan
Modification Agreement as if such representation or warranty were made on and as
of the date of this Loan Modification Agreement (except to the extent that any
such representation or warranty expressly relates to a prior specific date or
period), (ii) no Default or Event of Default has occurred and is continuing as
of the date hereof and (iii) Borrower has the power and is duly authorized to
enter into, deliver and perform this Loan Modification Agreement and this Loan
Modification Agreement is the legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its terms.

 

9.          CONTINUING VALIDITY. Except as expressly modified pursuant to this
Loan Modification Agreement, the terms of the Existing Loan Documents remain
unchanged and in full force and effect. The Lenders’ agreement to modifications
to the existing Obligations pursuant to this Loan Modification Agreement in no
way shall obligate Agent or the Lenders to make any future modifications to the
Obligations. Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations. It is the intention of Agent, the Lenders and
Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by the Lenders in writing. No maker will
be released by virtue of this Loan Modification Agreement.

 

10.         CONDITION PRECEDENT TO EFFECTIVENESS OF THIS LOAN MODIFICATION
AGREEMENT. This Loan Modification Agreement shall become effective as of the
date referred to above upon the satisfaction of the following conditions
precedent:

 

A.Agent shall have received, in form and substance satisfactory to Agent and the
Lenders, one or more counterparts of this Loan Modification Agreement, duly
executed and delivered by Borrower, Agent and the Lenders.

 

B.Agent shall have received, in form and substance satisfactory to Agent and the
Lenders, a Control Agreement with respect to the securities account to be
established by Borrower at UBS Financial Services Inc.

 

C.Borrower shall have executed and delivered to Agent and the Lenders such
additional documents, instruments, and agreements as Agent may reasonably
request.

 

11.         COUNTERPARTS. This Loan Modification Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument.

 

-2-

 

  

12.         GOVERNING LAW. THIS LOAN MODIFICATION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT
REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

13.         ENTIRE AGREEMENT. The Existing Loan Documents as and when amended
through this Loan Modification Agreement embody the entire agreement between the
parties hereto relating to the subject matter thereof and supersede all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

 

[Remainder of Page Intentionally Left Blank –

Signature Page(s) to Follow.]

 

-3-

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as of the date first written above.

 

BORROWER:

 

CHIMERIX, INC.

 

By: /s/ Timothy W. Trost
Name: Timothy W. Trost
Title: SVP & CFO

 

AGENT:

 

MIDCAP FINANCIAL SBIC, LP

By: MIDCAP FINANCIAL SBIC GP, LLC, its General Partner

 

By: /s/ Luis Viera
Name: Luis Viera
Title: Managing Director
 

LENDERS:

 

MIDCAP FINANCIAL SBIC, LP

By: MIDCAP FINANCIAL SBIC GP, LLC, its General Partner

 

By: /s/ Luis Viera
Name: Luis Viera
Title: Managing Director


 

SILICON VALLEY BANK, as a Lender

 

By: /s/ Chris J. Stoecker
Name: Chris J. Stoecker
Title: Director
 

[Signature Page – First Loan Modification Agreement – Term Loan]

 

 

 